DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy storage device” in claims 1-10; “main energy storage device” in claims 11-15; and “second energy storage device” in claims 11-13 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the charge storage device” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also rejected by virtue of dependence on claim 1.
Claim 14 recites “the main energy storage device is a capacitor of a capacitive ignition discharge circuit.” It is unclear whether the engine control system of claim 14 includes a capacitive ignition discharge circuit, or if the capacitor of claim 14 is given some special meaning since it is “of a capacitive ignition discharge circuit”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (U.S. Pre-Grant Publication 2016/0076506) in view of Yuichi et al (WO2014/050182A1).
Regarding claim 1, Andersson teaches a method of operating (Paragraphs 0004-0006, 0013-0021+) an ignition system for a combustion engine (Figures 1-2), comprising: charging an energy storage device (52) during at least a portion of the time when the engine is operating (Paragraphs 0019-0021); and permitting the level of 
Andersson does not teach determining the energy level on the energy storage device when the engine is restarted after having ceased operating; and setting at least one engine operational parameter as a function of the determined energy level.
Yuichi teaches a method of operating an ignition system for a combustion engine (Abstract; Figures 1-2), comprising: charging an energy storage device (capacitor 62/70) during at least a portion of the time when the engine is operating (Paragraphs 0031-0034); determining the energy level on the energy storage device when the engine is restarted after having ceased operating; and setting at least one engine operational parameter as a function of the determined energy level, in order to reduce failed starting attempts by preventing discharge for what would be failed ignition events (Abstract; Paragraphs 0002 and 0035-0040; Figures 1-2).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Andersson, such that the method includes determining the energy level on the energy storage device when the engine is restarted after having ceased operating, and setting at least one engine operational parameter as a function of the determined energy level, as suggested and taught by Yuichi, in order to reduce failed starting attempts by preventing discharge for what would be failed ignition events
Regarding claim 2, the modified method of Andersson discloses the invention of claim 1 as discussed above, and Andersson teaches that a switch (90/96) is provided that has a first state in which charging of the energy storage device is not permitted and a second state in which charging of the energy storage device is permitted, the switch being in the first state absent power being supplied to the switch, and wherein the method includes the step of providing power to the switch when the engine is operating so that the switch is in the second state and charging of the energy storage device is permitted (Paragraphs 0015, 0019, 0020, 0023, 0024, 0029-0033). 
Regarding claim 3, the modified method of Andersson discloses the invention of claim 2 as discussed above, and Andersson teaches that power is not provided to the switch until the engine has been operating for a threshold time (any time over zero, for example) or threshold number of engine revolutions (any number over zero, for example)(Paragraphs 0023, 0024, 0029-0033).
Regarding claim 5, the modified method of Andersson discloses the invention of claim 1 as discussed above, and Yuichi teaches that the at least one engine operational parameter includes ignition timing (Paragraphs 0035-0039).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (U.S. Pre-Grant Publication 2016/0076506) in view of Yuichi et al (WO2014/050182A1) as applied to claim 1 above, and further in view of Official Notice.
Regarding claims 6 and 7, the modified method of Andersson discloses the invention of claim 1 as discussed above, but does not teach that the method also includes determining one of engine temperature and ambient temperature, wherein the 
The examiner takes Official Notice that it is old and well known in the internal combustion engine art for an ignition control method to include determining one of engine temperature and ambient temperature, wherein the ignition timing is set based on the one of determined engine temperature and ambient temperature, and wherein the one engine temperature and ambient temperature are determined upon attempted restarting of the engine or when the engine has been restarted, in order to account for the changes in ideal ignition timing by changes in the engine temperature or ambient temperature, since these temperatures directly affect the ideal ignition timing for combustion to be performed satisfactorily.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Andersson to include determining one of engine temperature and ambient temperature, wherein the ignition timing is set based on the one of determined engine temperature and ambient temperature, and wherein the one engine temperature and ambient temperature are determined upon attempted restarting of the engine or when the engine has been restarted, since it is old and well known in the internal combustion engine art.

Claims 11-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (U.S. Pre-Grant Publication 2016/0076506) in view Straka et al (U.S. Pre-Grant Publication 2014/0251271).
Regarding claim 11, Andersson teaches an engine control system (Figure 1), comprising: a main energy storage device (52) adapted to be communicated with an energy source (32, 90, or 96); and an ignition switch (54) coupled to the main energy storage device to control discharge of energy from the main energy storage device (Paragraphs 0013-0021). 
Andersson does not teach a timing circuit including a second energy storage device, a second switch coupled to the second energy storage device and having a first state permitting current flow to the second energy storage device and a second state that does not permit current flow to the second energy storage device.
Straka teaches an engine ignition control system (Figures 1-2), comprising a timing circuit ("timing circuit 203", as described in paragraph 0021) including a second energy storage device (C9), a second switch (U2 or Q4) coupled to the second energy storage device and having a first state permitting current flow to the second energy storage device and a second state that does not permit current flow to the second energy storage device (Paragraphs 0017-0023; Figure 2), in order to control the timing of enabling and disabling the ignition system and fuel source (Paragraphs 0004, 0005, 0017, 0022, and 0023).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Andersson, such that it includes a timing circuit including a second energy storage device, a second switch coupled to the second energy storage device and having a first state permitting current flow to the second energy storage device and a second state that does not permit current flow to the second energy storage device, as suggested and taught by Straka, in order to control the timing of enabling and disabling the ignition system and fuel source.
Regarding claim 12, the modified engine system of Andersson discloses the invention of claim 11 as discussed above, and Straka teaches one or more resistors (R12) coupled between the second switch and the second energy storage device to at least in part control the discharge rate of energy from the second energy storage device (Paragraphs 0017-0023; Figure 2).
Regarding claim 14, the modified engine system of Andersson discloses the invention of claim 11 as discussed above, and Andersson teaches that the main energy storage device (52) is a capacitor of a capacitive ignition discharge circuit (Paragraph 0019). 
Regarding claim 15, the modified engine system of Andersson discloses the invention of claim 11 as discussed above, and Straka teaches that the second energy storage device is coupled to ground and energy discharged from the second energy storage device is discharged to ground (Paragraphs 0021-0023; Figure 2).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747